Citation Nr: 0637972	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-09 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for mid-lumbar 
osteoarthritis with a mild rotary scoliosis of the mid-lumbar 
spine with complaints of pain and right foot numbness.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The veteran had active service from February 1964 to 
December 1967.  In addition, he served in the United States 
Navy Reserves from June 1973 to June 1979 and from 
December 1992 to December 2002, which included active duty 
for training (ACDUTRA) from April 14 to 30, 2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  


FINDINGS OF FACT

1.  The veteran currently has mid-lumbar spine osteoarthritis 
with a mild rotary scoliosis of the mid-lumbar spine.    

2.  No mid-lumbar spine injury or disease was incurred or 
aggravated during active service, nor can an injury or 
disease be presumed.  

3.  As a result of the physical training during his 
April 2000 ACDUTRA,  the veteran temporarily experienced low 
back pain, but no disability was incurred then. 

4.  The veteran's current low back disorder is not related to 
his active service or ACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for mid-lumbar 
osteoarthritis with a mild rotary scoliosis of the mid-lumbar 
spine with complaints of pain and right foot numbness have 
not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1132, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection for a low back disorder, the veteran must meet 
three requirements: (1) the existence of a current low back 
disorder; (2) the low back disorder was incurred or 
aggravated during active military service; and (3) a causal 
relationship exists between the current low back disorder and 
the inservice low back disorder.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  If 
any of those requirements is not met, service connection is 
not permitted.  All legal theories to support an award have 
been considered.  As discussed below, since the veteran can 
establish only the first requirement, his service connection 
claim must be denied. 

The veteran has a current low back disability.  His 
February 2003 X-rays and MRI show degenerative disc disease 
in the mid-lumbar spine with possible impingement on the L3, 
L4, and L5 nerve roots bilaterally.  The June 2003 VA 
examiner concurred that the veteran has mid-lumbar 
osteoarthritis with a mild rotary scoliosis of the mid-lumbar 
spine.  Thus, the first requirement for service connection 
has been met.  

But the evidence does not establish that the veteran's 
disability was incurred during active service or that his 
current condition is related to any period of active service.  
The service medical records for the veteran's active duty 
period in the 1960's are silent for back complaints.  Nor is 
there evidence of a low back disorder within one year 
following his discharge that would establish a presumption 
that arthritis began during active service.  See 38 C.F.R. 
§§ 3.307 and 3.309.   The veteran agrees that his back 
disability is not related to that active duty period.  

He claims, instead, that he injured his back  during his 
period of active duty for training (ACDUTRA) from April 14 to 
30, 2000, and that since he has had lower back pain ever 
since, his current condition is related to the low back pain 
experienced during ACDUTRA.  A disability incurred or 
aggravated in the line of duty during ACDUTRA may be service 
connected.  38 U.S.C.A. § 101(24)(B); 38 C.F.R. §§ 3.1(k), 
3.6(a).  But the record must establish the inservice 
incurrence or aggravation, without resort to the presumption 
provisions.  38 U.S.C.A. § 1112 (for a veteran who has served 
for 90 days or more, if a chronic disease is manifest to a 
degree of 10 percent or more within one year following such 
service, inservice incurrence or aggravation will be 
presumed).  The veteran may use post-service evidence (such 
as the chronicity and continuity of symptoms) to establish 
that an injury or disease was incurred during service, but 
the regulations provide that merely because there was joint 
pain during service does not alone establish service 
connection for arthritis.  38 C.F.R. § 3.303(b);  see also 
38 C.F.R. § 3.303(d) (disease diagnosed after discharge can 
be established when all the evidence, including that during 
service, establishes that the disease was incurred during 
service).  

The record does not establish that the veteran incurred 
osteoarthritis during his two-week active duty for training 
in April 2000.  No X-ray or MRI evidence  or opinion of a 
medical professional has placed the onset of his disability 
during ACDUTRA.  The veteran's service medical records do 
show that he was seen during ACDUTRA for low back pain.  The 
examiner noted point tenderness to the left side with no 
signs of spasm and with relief from changing positions or 
removing gear.  He was diagnosed with muscle strain to the 
lumbar region, prescribed Motrin, and given information on 
the medication.  He was to return for treatment if the 
symptoms increased or worsened.  He continued on full duty, 
without restriction, and nothing indicates he returned for 
additional treatment in the 8 remaining days of that ACDUTRA.  
At his next physical examination in February 2001, neither 
the veteran nor the examiner noted any back complaints, and 
his January 2002 annual certificate of physical condition 
indicates the veteran had not been under a physician's care 
since January 2001 and that he had no physical defects that 
might restrict his performance on active duty. The record is 
absent of any back complaints until the April 2002 
chiropractic record (two years after ACDUTRA) indicating that 
the veteran was being seen for low back pain that had arisen 
four weeks earlier.  This record contains neither medical 
evidence of osteoarthritis during ACDUTRA nor the chronicity 
and continuity of symptoms to establish that the veteran's 
osteoarthritis was incurred during ACDUTRA.  Thus, his low 
back condition was not incurred during active service.  

Although the veteran does not raise the issue, service 
connection can also be established by showing that a pre-
existing condition was aggravated during active service.  
38 U.S.C.A. § 1110 (service connection can be established by 
the aggravation of a disability during active service); 
38 C.F.R. § 3.303(a) (same).  The medical records at the time 
of the veteran's entry into ACDUTRA do not indicate a pre-
existing condition.  38 C.F.R. § 3.304(b)(1) (in 
determinations as to inception, history of preservice 
existence of conditions recorded at the time of examination 
will be considered together with all other material 
evidence).  His January 1999 physical examination record is 
silent as to any low back complaints.  His January 2000 
annual certificate of physical condition indicates the 
veteran had not been under a physician's care during the 
prior 12 months and that he had no physical defects that 
might restrict his performance on active duty.  And although 
the RO interpreted the April 2002 chiropractic record as 
indicating a pre-existing condition, that document instead 
refers to onset of back pain as March 2002, not March 2000.  
Thus, the veteran is entitled to a legal presumption of 
soundness upon entry into active service.  38 U.S.C.A. 
§ 1132; 38 C.F.R. § 3.304(b)(every veteran is considered to 
have been in sound condition when examined, accepted and 
enrolled for service).  

The only suggestion of a pre-existing condition is the 
June 2003 medical report of the VA examiner.  But even if the 
low back condition were shown to exist prior to ACDUTRA, the 
aggravation requirement is not met on this  record.  A pre-
existing injury will be considered to have been aggravated 
during active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to a natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.303(a).  The June 2003 VA examiner explicitly addressed 
that issue in his report.  He noted that the activity during 
military training would have put extra stress on the 
veteran's back and thus caused an increase in pain.  (Here, 
since the veteran argues that he never previously had pain, 
it would have increased from no pain to noticeable pain.)  
But the examiner explained that the pain experienced during 
ACDUTRA would have been temporary and would not have caused 
permanent exacerbation of an osteoarthritic condition nor 
increased arthritic changes in the low back because his 
condition progresses slowly, becoming  more painful and 
debilitating as the years pass.  He then concluded that 
notwithstanding the veteran's military service, the 
osteoarthritic conditions involving the veteran's mid-lumbar 
spine would be as it is today.  This record does not 
establish that a pre-existing low back condition was 
aggravated during the veteran's ACDUTRA.  Thus, the second 
requirement for service connection-an injury or disease 
incurred or aggravated during active service-is not met on 
this record.  

Finally, since there is no credible evidence linking the 
veteran's current condition to his ACDUTRA, the third 
requirement for service connection is not established here. 
The June 2003 VA examiner reviewed the veteran's service 
medical records and treatment records in the claims file, 
gave the veteran an examination, and specifically concluded 
that the veteran's mid-lumbar spine scoliosis and arthritic 
changes are not the result of his military service.  He 
explained that the pain the veteran experienced during 
ACDUTRA was, at most, a temporary aggravation of the 
symptomatology of the veteran's condition-not a cause of 
that condition.  

The veteran takes issue with the report of the VA examiner.  
He argues that the examiner's statements that activity during 
ACDUTRA caused him pain is directly in conflict with the 
examiner's statement that his condition was not the result of 
his military service.  But the veteran fails to distinguish 
between the symptoms of his low back condition and the 
condition itself.  To establish service connection, the 
disability itself must be shown to be connected to the 
veteran's active service.  This medical examiner did not so 
find.  And as discussed above, since the record does not show 
a permanent aggravation of the veteran's condition, service 
connection on the basis of the temporary pain the veteran 
experienced is not warranted.  

The veteran also argues that the VA examination report is 
inadequate because the examiner did not care about anything 
the veteran said.  If the information and evidence of record 
does not contain sufficient competent medical evidence to 
decide a claim, another medical examination is necessary.  
See 38 C.F.R. §§ 3.159(c)(4) (a medical examination is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  The June 2003 report indicates that the examiner not 
only recorded several paragraphs of the veteran's statements 
about his condition, but specifically addressed the veteran's 
concern that he first noticed pain during ACDUTRA and why 
that pain does not mean that the current condition is related 
to service.  Moreover, the report reflects a thorough 
examination with detailed notes on the veteran's current 
condition and includes the examiner's rationale for his 
medical opinion.  No medical evidence to the contrary 
undermines it.  Accordingly, the report comprises competent 
medical evidence that is adequate to decide the claim.  

There is unpersuasive evidence to support the veteran's 
claim.  The only medical evidence that might be viewed as 
supporting the veteran's position is a notation in the 
January 2003 VA treatment records.  Under the subjective 
notes portion of the document, the examiner recorded that the 
veteran hurt his back in 2000 while in the military after 
strenuous exercise with full gear.  But the bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran 
also submitted pages from a treatise on sciatica relief to 
strengthen his claim that his back must have been injured 
during ACDUTRA because he has a condition caused by an 
injury.  But even that document does not provide support for 
the veteran's position because it indicates that injury is 
only one of several causes of back pain, and that a back 
condition usually arises from either an injury or wear and 
tear on the discs.  In any event, it does not explicitly 
address the etiology of the veteran's particular medical 
condition.  Finally, the veteran and his wife have also both 
submitted into evidence their opinions that his current back 
pain is related to his ACDUTRA.  They believe that because he 
first experienced low back pain during ACDUTRA and he now has 
a low back condition, they must necessarily be related.  But, 
as lay persons, their opinions on the cause of his current 
medical condition are not persuasive.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a lay person is not 
competent to give evidence of matters that require medical 
knowledge).  The only medical professional to address the 
matter determined that the veteran's current low back 
condition is not related to service.  

The veteran's representative asks that any and all reasonable 
doubt be resolved in favor of the veteran, as required by 
38 C.F.R. § 3.102.  As discussed above, however, the evidence 
submitted to support the claim is not persuasive, whereas the 
medical evidence against the claim is fully supported by the 
rest of the record.  Accordingly, the benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 is 
not applicable here.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the August 2003 rating decision.  It described the evidence 
necessary to substantiate a service connection claim, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  Although that letter did not explicitly ask the 
veteran to send VA whatever evidence he had in his possession 
pertaining to his claim, this veteran has not identified any 
prejudice arising from that omission.  In any event, he had 
an opportunity to meaningfully participate in the claims 
process because he submitted evidence on several occasions 
throughout the adjudication process.  See Overton v. 
Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the veteran had a 
meaningful opportunity to participate in the processing of 
his claim).  Similarly, although the veteran was not given 
pre-decisional notice of what evidence was needed with 
respect to the disability rating criteria or the effective 
date for a service connected disability (see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), the veteran was not 
harmed by that delay because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met that duty by obtaining his service 
medical records and all treatment records identified by the 
veteran, as well as by providing him with a medical 
examination and an opportunity to present sworn testimony at 
a hearing.  


ORDER

Service connection for mid-lumbar osteoarthritis with a mild 
rotary scoliosis of the mid-lumbar spine with complaints of 
pain and right foot numbness is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


